



CHANGE OF CONTROL EMPLOYMENT AGREEMENT (TIER 1)
THIS AGREEMENT, by and between TUPPERWARE BRANDS CORPORATION, a Delaware
corporation (the “Company”), and [Name] (the “Executive”), is entered into by
the parties and dated as of the _____ day of _______, 2020.
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Certain Definitions.


(a)The “Effective Date” shall be the first date during the Protection Period (as
defined in Section 1(b)) on which a Change of Control occurs. Anything in this
Agreement to the contrary notwithstanding, if a Change of Control occurs and if
the Executive’s employment with the Company is terminated prior to the date on
which the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (i) was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control
or (ii) otherwise arose in connection with or anticipation of the Change of
Control, then for all purposes of this Agreement the “Effective Date” shall mean
the date immediately prior to the date of such termination of employment.


(b)The “Protection Period” shall be the period commencing on the date hereof and
ending on the second anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), the Protection Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Protection Period shall not be so extended.


(c)Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:
(i)The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (A)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (c), the following acquisitions shall not
constitute a Change of Control: (I) any acquisition directly from the Company,
(II) any acquisition by the Company, (III) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (IV) any acquisition by any corporation





--------------------------------------------------------------------------------





pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (c)(iii) of this Section; or


(ii)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(iii)Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company, the acquisition of assets of another corporation, a statutory share
exchange or other similar transactions (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Corporate Transaction (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or at the time of the action of the Board,
providing for such Corporate Transaction; or


(iv)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


2.Employment Period. The Company hereby agrees to continue the Executive in its
employ or the employ of one of its subsidiaries, and the Executive hereby agrees
to remain in such employ of the Company subject to the terms and conditions of
this Agreement, for the period commencing on the Effective Date and ending on
the second anniversary of such date (the “Employment Period”).


3.Terms of Employment.


(a)Position and Duties.


(i)During the Employment Period, (A) the Executive’s position (including status,
offices and titles), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period





--------------------------------------------------------------------------------





immediately preceding the Effective Date and (B) the Executive’s services shall
be performed at the location where the Executive was employed immediately
preceding the Effective Date or any office or location less than 35 miles from
the Executive’s primary residence immediately prior to any relocation.
Such position, authority, duties and responsibilities shall be regarded as not
commensurate and as inconsistent and result in a diminution for purposes of
Section 4(c)(i) if, as a result of a Change of Control, (I) the Company becomes
a direct or indirect subsidiary of another corporation or becomes controlled,
directly or indirectly, by an unincorporated entity (such ultimate parent
corporation or unincorporated entity is hereinafter referred to as a “parent
company”), or (II) all or substantially all of the assets of the Company are
acquired by another corporation or corporations or unincorporated entity or
entities owned or controlled, directly or indirectly, by another corporation or
unincorporated entity (such ultimate parent corporation or unincorporated entity
is also hereinafter referred to as a “parent company”), unless, in each of (I)
and (II), (x) Section 14(c) of this Agreement shall have been complied with by
any such parent company and (y) the Executive shall have assumed a position with
such parent company and the Executive’s position, authority, duties and
responsibilities with such parent company are at least commensurate in all
material respects with the most significant of those held, exercised and
assigned with the Company at any time during the 90-day period immediately
preceding the Effective Date, or (III) the Company becomes owned or controlled,
directly or indirectly, by more than one other corporation and/or unincorporated
entity, as the case may be, which are not owned or controlled, directly or
indirectly, by a single parent company, or (IV) more than one unrelated
corporation or unincorporated entity acquires a significant portion of the
assets of the Company and such unrelated corporations or unincorporated
entities, as the case may be, are not owned or controlled, directly or
indirectly, by a single parent company.
(ii)During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.


(b)Compensation.


(i)Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred in
accordance with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), to the Executive by the Company and its affiliated companies in
respect of the twelve-month period immediately preceding the month in which the
Effective Date occurs. During the Employment Period, the Annual Base Salary
shall be reviewed at least annually and shall be increased at any time and from
time to time as shall be substantially consistent with increases in base salary
generally awarded in the ordinary course of business to other peer executives of
the Company and its affiliated companies. Any increase in Annual Base Salary
shall not serve to limit or reduce any other obligation to the Executive under
this Agreement. Annual Base Salary shall not be reduced after any such increase
and the term Annual Base Salary as utilized





--------------------------------------------------------------------------------





in this Agreement shall refer to Annual Base Salary as so increased. As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.


(ii)Incentive Awards. In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Period, an annual
cash incentive award (the “Annual Cash Incentive Award”) and a long-term
incentive award (which may be designated as a performance unit award) (the
“Long-Term Incentive Award” and together with the Annual Cash Incentive Award,
the “Incentive Awards”) at least equal to the average annualized (for any fiscal
year consisting of less than twelve full months or with respect to which the
Executive has been employed by the Company for less than twelve full months)
annual cash incentive award and long-term incentive award, respectively, paid or
payable, including by reason of any deferral, to the Executive by the Company
and its affiliated companies in respect of the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs; provided, however,
that for any year of such three-year period in which the actual incentive awards
were less than the target level of such incentive awards, then the target levels
of such incentive awards shall be used for purposes of the foregoing formula.
Each such Annual Cash Incentive Award and Long-Term Incentive Award shall be
paid no later than two and one-half months after the fiscal year for which the
Annual Cash Incentive Award or the Long-Term Incentive Award, as the case may
be, is awarded, unless the Executive shall elect to defer the receipt of such
Annual Cash Incentive Award or Long-Term Incentive Award, which deferrals shall
be made in accordance with the provisions of Section 409A of the Code.


(iii)Profit Sharing, Thrift, Savings and Pension Plans. In addition to Annual
Base Salary and Incentive Awards payable as hereinabove provided, the Executive
shall be entitled to participate during the Employment Period in all profit
sharing, thrift, savings and pension plans, practices, policies and programs
generally applicable to other peer executives of the Company and its affiliated
companies, but in no event shall such plans, practices, policies and programs
provide the Executive with profit sharing opportunities (measured with respect
to both regular and special profit sharing opportunities), thrift opportunities,
savings opportunities and pension benefits opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and its affiliated companies for the Executive under such plans,
practices, policies and programs as in effect at any time during the 90-day
period immediately preceding the Effective Date or if more favorable to the
Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.


(iv)Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
salary continuance, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent generally applicable to
other peer executives of the Company and its affiliated companies, but in no
event shall such plans, practices, policies and programs provide benefits which
are less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 90-day period immediately preceding the Effective Date or if more favorable
to the Executive, those provided generally at any time after the Effective Date
to other peer executives of the Company and its affiliated companies.


(v)Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more





--------------------------------------------------------------------------------





favorable to the Executive, as in effect at any time thereafter generally with
respect to other peer executives of the Company and its affiliated companies.


(vi)Perquisites. During the Employment Period, the Executive shall be entitled
to perquisites in accordance with the most favorable plans, practices, programs
and policies of the Company and its affiliated companies in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter generally with respect to other peer executives of the Company and
its affiliated companies.


(vii)Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, at
least equal to the most favorable of the foregoing provided to the Executive by
the Company and its affiliated companies at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies.


(viii)Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its affiliated companies as in effect for the
Executive at any time during the 90-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect at any time
thereafter generally with respect to other peer executives of the Company and
its affiliated companies.


4.Termination of Employment.


(a)Death or Disability. The Executive’s employment shall terminate automatically
upon the Executive’s death during the Employment Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of “Disability” set
forth below), it may give to the Executive written notice in accordance with
Section 15(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” means the absence of the Executive from the Executive’s duties with
the Company on a substantially full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent by a physician selected by the Company or its insurers
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).


(b)Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:


(i)the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties, and
the Executive has not began substantial performance of the Executive’s duties
within 15 days following the Executive’s receipt of such written demand, or







--------------------------------------------------------------------------------





(ii)the willful engaging by the Executive in illegal conduct or gross
misconduct, which is materially and demonstrably injurious to the Company.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board or, if the Company is
not the ultimate parent corporation of its affiliated companies and is not
publicly-traded, the ultimate parent of the Company (excluding the Executive, if
the Executive is a member of such board) at a meeting of such board called and
held for such purpose (after reasonable notice is provided to the Executive and
the Executive is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the applicable board, the
Executive is guilty of the conduct described in subparagraph (i) or (ii) above,
and specifying the particulars thereof in detail.
(c)Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean:


(i)the assignment to the Executive of any duties materially inconsistent in any
respect with the Executive’s position (including a material negative change
regarding the Executive’s status, offices or titles), authority, duties or
responsibilities as contemplated by Section 3(a) of this Agreement, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities (but not occurring solely as a result of
the Company’s ceasing to be a publicly traded entity), excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;


(ii)any material failure by the Company to comply with any of the provisions of
Section 3(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;


(iii)the Company’s requiring the Executive (A) to be based at any office or
location other than that described in Section 3(a)(i)(B) hereof or (B) to be
based at a location other than the principal executive offices of the Company if
the Executive was employed at such location immediately preceding the Effective
Date;


(iv)any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or


(v)any failure by the Company or any successor to comply with and satisfy
Section 14(c) of this Agreement, provided that such successor has received at
least ten days prior written notice from the Company or the Executive of the
requirements of Section 14(c) of this Agreement.







--------------------------------------------------------------------------------





For purposes of this Section 4(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described in above clauses (i)
through (v) shall not affect the Executive’s ability to terminate employment for
Good Reason.
(d)Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 15(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which (i) indicates the specific termination provision in this Agreement
relied upon, (ii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than fifteen days
after the giving of such notice). The failure by the Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause, as the case may be, shall not
waive any right of the Executive or the Company, respectively, hereunder or
preclude the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.


(e)Date of Termination. “Date of Termination” and references to “termination of
employment” and similar terms shall mean a separation from service within the
meaning of Treasury Regulation §1.409A-1(h).


5.Obligations of the Company upon Termination.


(a)     Accrued Benefits. In the event of the termination of the Executive’s
employment by the Company or the Executive for any reason, the Executive shall
be entitled to the amount of the Executive’s Annual Base Salary through the Date
of Termination to the extent not theretofore paid and the amount of any
compensation previously deferred by the Executive (together with any accrued
interest thereon) and not yet paid by the Company and any accrued vacation pay
of the Executive not yet paid by the Company (collectively, the “Accrued
Benefits”).
(b)    Good Reason; Other than for Cause or Disability. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason, the Company shall have the obligation to pay the Accrued Benefits
in a lump sum in cash within 30 days after the Date of Termination and, subject
to the Executive’s compliance with the requirements of this Agreement, including
Sections 9 through 11, the following obligations:
(i)The Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:


(A)the amount equal to the product of (x) two-and-a-half and (y) the sum of the
Executive’s Annual Base Salary and the Executive’s Annual Cash Incentive Award
at the target level for the year of termination; provided, however, that such
amount shall be paid in lieu of, and the Executive hereby waives the right to
receive, any other amount of severance relating to salary or bonus continuation
to be received by the Executive upon such termination of employment under any
severance plan, policy or arrangement of the Company; and





--------------------------------------------------------------------------------





(B)the amount equal to the sum of: (x) the product of (I) the target level
Annual Cash Incentive Award that would have been available to the Executive
under the applicable incentive plans of the Company and the policies and
procedures thereunder for the fiscal year of the Company in which the Change of
Control occurs or, if greater, the fiscal year in which the Date of Termination
occurs and (II) a fraction, the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is 365; and (y) the product of (I) the target level Long-Term Incentive
Award that would have been available to the Executive under the applicable
incentive plans of the Company and the policies and procedures thereunder for
performance cycles outstanding as of the Date of Termination and (II) a
fraction, the numerator of which is the number of days in the applicable
Long-Term Incentive Award cycle through the Date of Termination, and the
denominator of which is the number of days in such cycle; provided, however,
that no payout under this Agreement shall be made which would result in a
duplicate payment under the plans governing the Annual Cash Incentive Award
and/or the Long-Term Incentive Award for any period for which such plans, by
their terms, have resulted in an accelerated payment in the event of a Change of
Control.


For purposes of this Agreement, the aggregate of the amounts described in
clauses (A) and (B) of this Section 5(b)(i) shall hereafter be referred to as
the “Special Termination Amount.”
(ii)For two-and-a-half years after the Date of Termination, or such longer
period as may be provided by the terms of the applicable plan, program, practice
or policy, the Company shall continue benefits to the Executive and, where
applicable, the Executive’s family at least equal to those which would have been
provided to them in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies generally
applicable to other peer executives and their families during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect at any time thereafter generally with respect to other peer
executives of the Company and its affiliated companies and their families (for
purposes of determining eligibility of the Executive for retiree benefits
pursuant to such plans, practices, programs and policies, the Executive shall be
considered to have remained employed until the end of the Employment Period and
to have retired on the last day of such period); provided, however, that in the
event the Executive becomes reemployed with another employer and is eligible to
receive medical or other welfare benefits under any employer provided plan, the
medical and other welfare benefits described herein shall not be provided by the
Company during such applicable period of eligibility, but shall resume if such
period of eligibility shall terminate. The amount eligible for reimbursement, or
available for benefits, under any such plan, program, practice or policy of the
Company in any year that is unused in such year may not be carried over to any
other year or be liquidated.


(iii)To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).


(iv)The Company shall, at its sole expense as incurred, provide the Executive
with outplacement services the scope and provider of which shall be selected by
the Executive in the Executive’s sole discretion, provided that the cost of such
outplacement shall not exceed $50,000 and the services are provided within the
two-year period following the end of the year in which the Executive’s Date of
Termination occurs.


Notwithstanding the foregoing provisions of this Section 5(b), to the extent
required in order to comply with Section 409A of the Code, amounts and benefits
to be paid or provided under this Section 5(b) shall be paid





--------------------------------------------------------------------------------





or provided to the Executive on the first business day after the date that is
six months following the Date of Termination.
(c)Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the payment by the Company of the Accrued Benefits and the
Special Termination Amount, provided however, that the amount of such payment
determined under Section 5(b)(i)(A) shall be adjusted as follows. The amount set
forth in clause (A) shall be offset in all cases by the basic life insurance
benefit paid or payable in respect of the Executive’s death and, in addition, if
the death occurs after the one-year anniversary following the Change of Control,
it shall be offset by the amount of any salary payments made to the Executive
for any periods of employment following the Change of Control. The Accrued
Benefits and the Special Termination Amount shall be paid to the Executive’s
estate or beneficiary, as applicable, in a lump sum in cash within 30 days of
the Date of Termination. Anything in this Agreement to the contrary
notwithstanding, the Executive’s family shall be entitled to receive benefits at
least equal to the most favorable benefits provided generally by the Company and
any of its affiliated companies to surviving families of peer executives of the
Company and such affiliated companies under such plans, programs, practices and
policies relating to family death benefits, if any, as in effect generally with
respect to other peer executives and their families at any time during the
90-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect on the date of the
Executive’s death generally with respect to other peer executives of the Company
and its affiliated companies and their families.


(d)Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than the payment
by the Company of the Accrued Benefits and the Special Termination Amount. The
Accrued Benefits and the Special Termination Amount shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive shall
be entitled after the Disability Effective Date to receive disability and other
benefits at least equal to the most favorable of those generally provided by the
Company and its affiliated companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the 90-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter through the
Date of Termination generally with respect to other peer executives of the
Company and its affiliated companies and their families. The amount of any such
benefit that is unused in any year may not be carried over to any future year or
be liquidated. Notwithstanding the foregoing provisions of this Section 5(d), to
the extent required in order to comply with Section 409A of the Code, amounts
and benefits to be paid or provided under this Section 5(d) shall be paid or
provided to the Executive on the first business day after the date that is six
months following the Date of Termination.


(e)Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive the Accrued Benefits. If the Executive terminates
employment during the Employment Period, excluding a termination for Good
Reason, this Agreement shall terminate without further obligations to the
Executive, other than for the payment of the Accrued Benefits. All payments made
pursuant to this Section 5(e) shall be paid to the Executive in a lump sum in
cash within 30 days of the Date of Termination.







--------------------------------------------------------------------------------





(f)Rabbi Trust. In the event that the Executive becomes entitled to benefits
under Section 5(b) or (d) of this Agreement, the Compensation Committee of the
Board of Directors shall have the authority to fund a rabbi trust immediately
prior to the Change of Control or the applicable Date of Termination in an
amount equal to 100 percent of the maximum aggregate benefits payable to the
Executive under such Section 5(b) or (d).


6.Non-exclusivity of Rights. Except as explicitly modified or otherwise
explicitly provided by this Agreement, (a) nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any
benefit, bonus, incentive or other plans, programs, policies or practices
provided by the Company or any of its affiliated companies and for which the
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as the Executive may have under any other agreements with the Company or
any of its affiliated companies and (b) amounts which are vested benefits or
which the Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its affiliated companies at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program except as explicitly modified by this
Agreement.


7.Full Settlement. The Company’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and, except as provided in Section
5(a)(ii) of this Agreement, such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay, to the fullest
extent permitted by law, all legal fees and expenses which the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.


8.Confidential Information.


(a)     The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
(b)Nothing in this Agreement shall be construed to prevent disclosure of Company
confidential information by the Executive as may be required by applicable law
or regulation, or pursuant to the valid order of a court of competent
jurisdiction or an authorized government agency, provided that the disclosure
does not exceed the extent of disclosure required by such law, regulation, or
order. The Executive shall promptly provide written notice of any such order to
an authorized officer of the Company. Nothing in this Agreement prohibits or
restricts the Executive from initiating communications directly with, responding
to an inquiry from, or providing testimony before the Securities and Exchange
Commission or





--------------------------------------------------------------------------------





any other federal or state regulatory authority. The Executive understands that
this Agreement does not limit the Executive’s right to receive an award for
information provided to any government agencies, nor does it limit the
Executive’s ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including, under applicable United States federal law,
(i) disclosing in confidence trade secrets to federal, state, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law or (ii) disclosing trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure.


(c)In no event shall an asserted violation of the provisions of this Section 8
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under this Agreement.


9.Non-Competition. For a period of one year from the Date of Termination, the
Executive shall not directly or indirectly (through another business or person)
serve as an officer, director, employee, or agent of, or as a consultant to, any
other business or enterprise that is engaged in the direct sales of products or
services to the consuming public (a “Competitor”), unless such service is waived
in writing from the scope of this Agreement by the Chief Executive Officer of
the Company, nor shall the Executive have any ownership interest in a
Competitor, other than a stock ownership that does not exceed 1% of the
outstanding stock of a publicly owned Competitor.


10.Non-Solicitation. For a period of one year, the Executive shall not hire,
recruit, or attempt to hire or recruit any employee of the Company or any person
or persons serving as independent sales persons of the Company (whether in the
capacity of distributors, managers, dealers, or consultants) to serve in any
capacity for a Competitor, including as an employee of the Competitor or as an
independent sales person for the Competitor.


11.Non-Disparagement. The Executive agrees not to grant any interviews or make
any statements in any form concerning: (a) the Company or any subsidiary of the
Company; (b) any employee, officer, agent, or director of the Company or any
subsidiary of the Company; (c) the Executive’s employment with the Company or
any subsidiary of the Company; or (d) the termination of the Executive’s
employment with the Company or any subsidiary of the Company, in each case to
any person or entity except the Executive’s immediate family, if such interviews
or statements would cast the Company, any subsidiary of the Company, or any of
their employees, officers, agents, or directors in a negative light. The Company
agrees that it will not, and will direct the officers, employees, agents, and
directors of the Company or any subsidiary of the Company to not, make any
statements about the Executive or the Executive’s termination that would cast
the Executive in a negative light.


12.Injunctive Relief. The Executive acknowledges that irreparable harm would
result from any breach by the Executive of the provisions of this Agreement and
that monetary damages alone would not provide adequate relief from any such
breach. Accordingly, if the Executive breaches this Agreement, the Executive
agrees that injunctive relief in favor of the Company is proper. Moreover, the
Executive acknowledges and agrees that any award of injunctive relief will not
preclude the Company from seeking or recovering any lawful compensatory damages
that may have resulted from a breach of this Agreement.


13.Section 409A. If any compensation or benefits provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to, where applicable, (a) exclude such compensation
from the definition of “deferred compensation” within the meaning of such
Section 409A or





--------------------------------------------------------------------------------





(b) comply with the provisions of Section 409A, other applicable provision(s) of
the Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and to make such modifications, in each case, without
any diminution in the value of the payments to the Executive.


14.Successors.


(a)     This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or by application of the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal representatives.
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.


15.Miscellaneous.


(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives. The execution by the Company
and the Executive of this Agreement shall automatically supersede and render
ineffective any previous agreement covering the same subject matter hereof and
such previous agreement shall be deemed terminated in its entirety.
(b)     All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
[NAME]
c/o Tupperware Brands Corporation
14901 South Orange Blossom Trail
Orlando, Florida 32837





--------------------------------------------------------------------------------







If to the Company:
Tupperware Brands Corporation
14901 South Orange Blossom Trail
Orlando, Florida 32837
Attention: Chief Legal Officer


Mailing Address:
P.O. Box 2353
Orlando, Florida 32802-2353


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(b)The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.


(c)The Company may withhold from any amounts payable under this Agreement such
Federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.


(d)The Executive’s or the Company’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision of this Agreement.


(e)The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, may be terminated
by either the Executive or the Company at any time. Moreover, if prior to the
Effective Date, the Executive’s employment with the Company terminates or the
Executive ceases to be a corporate officer for any reason, then the Executive
shall have no further rights under this Agreement, other than to the extent
specified in Section 1(a). From and after the Effective Date this Agreement
shall supersede any other agreement between the parties with respect to the
subject matter hereof.


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.
 
 
 
 
 
[NAME]
 
 
 
 
 
TUPPERWARE BRANDS CORPORATION
 
 
 
 
By:
 
 
Name:
Karen M. Sheehan
 
Title:
Executive Vice President, Chief Legal Officer & Secretary






